Citation Nr: 1217853	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a compression fracture at T-12 with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.W.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for residuals of a compression fracture at T-12 with degenerative joint disease (thoracolumbar spine disability) and assigned a noncompensable (0 percent) rating effective January 9, 2007.  A subsequent rating decision in September 2010 assigned a 10 percent rating for the Veteran's thoracic spine disability effective January 9, 2007.

A Travel Board hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The Board notes that the Veteran also perfected an appeal for service connection for coronary artery disease, which was also denied in the December 2007 rating decision promulgated by the RO.  However, in a May 2011 rating decision, the RO granted service connection for coronary artery disease/ischemic heart disease and assigned a 10 percent rating effective January 9, 2007, and a 30 percent rating effective April 7, 2011.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to March 4, 2010, the Veteran's thoracolumbar spine condition was manifested by forward flexion of 90 degrees and combined range of motion of 270 degrees; incapacitating exacerbations were not demonstrated.

2.  From March 4, 2010, the Veteran's thoracolumbar spine condition was manifested by a slow gait, mild lumbar flattening, and treatment with repeated spinal injections.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2010, the criteria for a rating in excess of 10 percent for residuals of a compression fracture at T-12 with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

2.  From March 4, 2010, the criteria for a 20 percent rating for residuals of a compression fracture at T-12 with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's December 2008 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a September 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  At his January 2012 hearing, the Veteran testified that he received benefits from the Social Security Administration (SSA).  However, these benefits were solely due to age, and at no time had the Veteran filed for SSA disability benefits.  Therefore, his SSA records do not need to be associated with the claims file.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's thoracolumbar spine condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5242 for his thoracolumbar spine disability.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in January 2007.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Finally, under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).


C.  Evidence

Private treatment records dated November 2007 show the Veteran underwent a fusion procedure for his cervical spine.  He continued to have pain in the lower back without radicular symptoms.  

The Veteran was afforded a VA examination in November 2007.  The claims file was reviewed by the examiner.  The Veteran reported an aching-type pain in the low back, along with stiffness and decreased range of motion.  Pain was 5/10 to 6/10 in severity, lasted all day, and was aggravated by prolonged sitting or driving.  He denied having any radiating pain, weakness, numbness, or bowel or bladder dysfunction.  He treated his condition with Ecotrin and occasional Percocet.  On examination, there was no evidence of scoliosis or kyphosis.  There was no tenderness, swelling, or deformity.  Flexion was 90 degrees and extension was 30 degrees.  Lateral flexion was 30 degrees bilaterally, and rotation was 45 degrees bilaterally.  There was no associated pain, fatigue, weakness, or lack of endurance with range of motion testing, including repetitive motion.  Straight leg raising was negative bilaterally.  Motor strength and sensation was normal in the lower extremities.  Deep tendon reflexes were 2+.  X-rays showed old compression fractures of the L5 and T12 vertebrae.  Osteopenia and degenerative changes of the lower lumbar facet joints was also present.

VA treatment records dated November 2008 show the Veteran reported constant low back pain, rated as 6/10 to 8/10 in severity.  

The Veteran underwent an additional VA examination in March 2010.  He denied any history of doctor-prescribed bed rest or incapacitation within the last 12 months.  He denied any impediments to activities of daily living, but stated that he left his previous job as a flight simulator instructor due to back and neck problems.  He had pain in the mid to low back, predominantly on the right side.  Pain was constant with episodic flares precipitated by movement.  He denied any weakness, fatigue, or bladder or bowel dysfunction.  He reported no functional loss, but stated that he no longer climbed ladders due to a lack of confidence.  He denied any paresthesias, but occasionally experienced a sharp pain to the lateral aspect of the right thigh for no apparent reason.  Resting quietly on his back somewhat alleviated his discomfort, and he took Melatonin to assist with sleep.  He exercised with a treadmill and weights but avoided back exercises.  He also used a heating pad, but this did not provide much relief.  

On examination, the Veteran had a stiff posture and he frequently shifted while sitting in a chair.  His gait was slow but non-antalgic.  He ambulated without assistive devices.  There was no deformity in the back, but mild lumbar flattening was noted.  Spinous processes from L3 through S1 were tender to palpation.  The right sacroiliac joint was also tender and reproduced right and left lateral discomfort.  There was mild discomfort over the right greater trochanter, consistent with bursitis.  Range of motion testing was repeated 3 times.  Flexion was 90 degrees with the onset of pain at 70 degrees.  Extension was 30 degrees with pain at the extremes of extension.  Lateral flexion was 30 degrees bilaterally, limited by stiffness and complaints of discomfort.  Right rotation was 30 degrees with complaints of lumbar discomfort.  Left rotation was 40 degrees with complaints of lumbar discomfort.  Straight leg raising was negative bilaterally.  There was no muscle atrophy, palpable spasms, or tenderness in the paravertebral muscles.  Patellar reflexes were 2+ and Achilles reflexes were 1+.  Strength was normal.  The Veteran could toe raise, heel raise, and heel-to-toe walk with some difficulty.  He was observed to use arm rests to get in and out of a chair.  Sensation was intact.  The examiner noted that there was no objective evidence of radiculopathy.  X-rays revealed little interval change when compared to findings from November 2007.

Private treatment records show the Veteran received injections to treat his thoracolumbar spine condition in June 2010, August 2011, and twice in September 2011.

The Veteran testified at a Board hearing in January 2012.  He reported receiving injections into his lower back to help alleviate the pain.  They worked temporarily, and then the pain returned.  He experienced pain all the time.  It radiated to the right part of his lumbar area and right leg.  He denied any numbness, tingling, or weakness.  He had tried to use a universal gym, but this aggravated his condition.  He used a cane to ambulate.  He could not sit for very long, and his back affected chores around the house, such as mowing the lawn and climbing ladders.  It also affected intimate relations with his wife.  He was able to dress himself.  He could drive but needed breaks to get out and walk around.  He had not been prescribed bed rest by a physician.  A.W., a friend of the Veteran was also present at the hearing.  He testified that the Veteran sometimes experienced a sequence of pain during conversation, causing him to lose track.  He could no longer play with his dog or his kids.  


D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to March 4, 2010.  While the evidence includes x-ray findings of arthritis in the Veteran's spine, the record during this period does not reflect that the condition affects two or more joints or joint groups and resulted in occasional incapacitating exacerbations.  Therefore, a higher 20 percent rating under Diagnostic Code 5003 is not warranted.

In addition, a higher 20 percent rating is warranted for flexion of the thoracolumbar spine not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Examination in November 2007 revealed flexion of 90 degrees and combined motion of 270 degrees.  There were no findings of an abnormal gait or abnormal spinal contour.  

While the Veteran also reported constant pain in his low back in November 2008, the evidence clearly shows that the criteria for a higher rating have not been met prior to March 4, 2010.

However, as of March 4, 2010, the date of the Veteran's second VA examination, the Board finds that a 20 percent rating is warranted.  That examination revealed the Veteran had a slow gait and stiff posture.  He frequently shifted when sitting, and required use of the arm rests to get in and out of a chair.  The physician also noted mild lumbar flattening.  These findings are analogous to the criteria for a 20 percent rating outlined above, as they contemplate an abnormal gait and abnormal spinal contour.  Moreover, the records reflect that the Veteran received several injections since the March 2010 examination for the treatment of his low back pain, and he testified in January 2012 that, because of his back condition, he utilized a cane to ambulate.  Collectively, these findings correspond to a disability picture consistent with a 20 percent rating.

A higher 40 percent rating is not warranted, as the Veteran's condition does not result in forward flexion of less than 30 degrees or favorable ankylosis of the thoracolumbar spine.

Because the record does not reflect incapacitating episodes or bed rest prescribed by a physician at any point during the period on appeal, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

The Board has also considered separate ratings for neurologic abnormalities associated with the Veteran's back condition.  While he testified in January 2012 that he experienced some radiating pain in his right leg, he denied any weakness, tingling, or numbness.  Additional records throughout the period on appeal reflect normal strength, sensation, and reflexes in the lower extremities.  Private records dated November 2007 specifically noted that no radicular symptoms were present, and the March 2010 VA examiner noted that there was no objective evidence of radiculopathy.  The record also contains no objective findings of bowel or bladder dysfunction, and the Veteran never reported a history of such symptoms.  Therefore, a separate rating for neurologic abnormalities is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and A.W. are competent to give evidence about what they observe or experience; for example, they are competent to report that the Veteran experiences certain symptoms such as pain and limited mobility, and they can report the effect of the Veteran's condition on his daily activities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and A.W. to be credible in their reports of the symptoms the Veteran experiences.  However, as with the medical evidence of record, their accounts of his symptomatology describe ratings consistent with the assigned ratings.


E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracolumbar spine disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability at issue.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

Prior to March 4, 2010, a rating in excess of 10 percent for residuals of a compression fracture at T-12 with degenerative joint disease is denied.

From March 4, 2010, a 20 percent rating for residuals of a compression fracture at T-12 with degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At his January 2012 Board hearing, the Veteran asserted that he was unable to work due to his service-connected disabilities.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, specifically in the Veteran's January 2012 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection, as a finding that service connection is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for service connection has been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's claim for service connection for a cervical spine disorder.

2.  After appropriate development has been completed, the RO/AMC should adjudicate the merits of the Veteran's claim for service connection for a cervical spine disorder.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

3.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

4.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

5.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities, to include a cervical spine disability if appropriate, have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

7.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


